UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4717



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARLESE FLAVIA ANDERSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-98-198-H)


Submitted:   May 11, 1999                 Decided:   August 19, 1999


Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linda Kaye Teal, Cary, North Carolina, for Appellant.    Janice
McKenzie Cole, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Banumathi Rangarajan, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marlese Flavia Anderson appeals the district court order deny-

ing her motion for a new trial under Fed. R. Crim. P. 33.    We have

reviewed the record and find no reversible error.       Insofar as

Anderson claimed the evidence cited in the motion was newly dis-

covered, Anderson failed to show that the evidence was not dis-

coverable prior to the suppression hearing, that the evidence was

more than merely impeachment evidence, or that the evidence had any

bearing on the essential elements of the offense.     We also find

that Anderson failed to establish that the Government failed in its

obligations under Brady v. Maryland, 373 U.S. 83 (1963), to dis-

close material exculpatory evidence.

     Accordingly, we affirm the district court’s order.     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid in the decisional process.




                                                            AFFIRMED




                                2